Citation Nr: 1140928	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-42 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant's deceased spouse served in the Philippine Commonwealth Army from December 1941 to April 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 decision of the RO in Manila, the Republic of the Philippines.



FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant is not an eligible person as defined under the law governing payments from the Filipino Veterans Equity Compensation Fund.

3.  The appellant's deceased spouse died in February 2000, prior to the American Recovery and Reinvestment Act in 2009.


CONCLUSION OF LAW

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts.  The appellant does not contend that she had qualifying service under the FVEC.  She also does not contend that her deceased spouse,  who died in February 2000, filed a claim under the FVEC, which was enacted in 2009.  As such, there is no legal basis to grant the benefit sought, and there is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for the Filipino Veterans Equity Compensation Fund.  


FVEC Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Regarding payments to a surviving spouse, subsection (c)(2) provides that, if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

In this case, there is no evidence showing that the appellant had recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  She does not contend that she had such service.  

Instead, the appellant is seeking benefits under the Filipino Veterans Equity Compensation Fund based upon her deceased husband's reported service.  Unfortunately, surviving spouses are not included in the definition of eligible persons under the Filipino Veterans Equity Compensation Fund.  Instead, the law provides that a surviving spouse can be paid benefits due and owing to a qualified person only if such person had filed a claim and died prior to the granting of the benefit.  It is uncontested that the claim in this case (filed in August 2009) was filed by the appellant after the death of her spouse in February 2000.  

The Board acknowledges the principal assertion of the appellant that it was impossible for her husband to file a claim under the FVEC prior to his death, as that fund was only established in 2009, many years after his death.  To some extent, the appellant is raising an argument couched in equity in that she is contending that, if the facts had been different, or the legal period for eligibility were retroactive, or if a different class of claimants that includes deceased claimants were eligible for the benefit under the law, she might meet the requirements for the benefits sought.  The Board is bound by the law and has very limited authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In sum, the requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund are not met, and there is no dispute as to the pertinent facts on this question.  As the law and not the evidence is dispositive in this case, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


